 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9    LEO CONO,                                              Case No. 2:18-cv-01845-RFB-GWF
10                        Plaintiff,
                                                                           ORDER
11    v.
12    REGINA RICHARDS, et al.,
13                      Defendants.
14

15

16          Before the Court for consideration is the Report and Recommendation (ECF No. 5) of the

17   Honorable George Foley, Jr., United States Magistrate Judge, entered October 9, 2018.
18          A district court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
20   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C.

21   § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

22   required to “make a de novo determination of those portions of the report or specified proposed
23   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

24   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

25   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

26   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

27   by October 23, 2018. No objections have been filed. The Court has reviewed the record in this

28   case and concurs with the Magistrate Judge’s recommendations.
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 5) is

 2   ACCEPTED and ADOPTED in full.

 3          IT IS FURTHER ORDERED that the Clerk of the Court is instructed to file the complaint

 4   attached as exhibit 1 to ECF no. 1.

 5          IT IS FURTHER ORDERED that Plaintiff’s claims against all Nonresident Defendants are

 6   DISMISSED for lack of personal jurisdiction and venue.

 7          IT IS FURTHER ORDERED that Plaintiff’s claim against the Honorable Chief Judge

 8   Gloria Navarro is DISMISSED with prejudice for failure to state a claim upon which relief can be

 9   granted.

10

11          DATED this 26th day of October, 2018.

12
                                                        ______________________________
13                                                      RICHARD F. BOULWARE, II
14                                                      UNITED STATES DISTRCIT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
